DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  the claim appears to have a typographical error with the word “exists”.  The claim is interpreted as intending to recite “adjacent to exit points of the hose from the extrusion head”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second functional positions claimed in independent claims 16 and 33 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 16 and 33, the newly added claims recite that the filling mandrel is “movable between a first functional position extending through the extrusion head and a second functional position inside the open container to introduce filling material into the open container”.  The previously corresponding claims as originally filed recited “…at least one filling mandrel, which at least in one functional position extends through the extrusion head”.  Applicant’s figures demonstrate the filling mandrel only in one position.  Applicant’s specification does not contain a passage referring to moving of the filling mandrel between a first functional position extending through the extrusion head and a second functional position inside the open container.  The substitute specification filed 06/21/2022 refers to the state of a prior art device in which the filling mandrel of the prior art device is mounted in a support housing in a customary manner for such devices to be moved in a controlled manner into various selected operating positions.  It is unclear if this passage is what is being relied upon for the specific limitation of the claims, but the passage does not provide support for two functional positions in which the filling mandrel is movable between a first functional position extending through the extrusion head and a second functional position inside the open container to introduce filling material into the open container.  The passage has no specificity regarding the operating positions.  
Claims 17-32 and 34-35 depend upon claims 16 and 33 and are therefore also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913).
With regards to claim 16, Hansen, as acknowledged by applicant as prior art (see specification detailed description and Figure 1) teaches a device for producing and filling containers comprising a plasticized material extruder for extruding a hose (52) from an extrusion head of an extruder, a mold (19) movable between an open position receiving the hose, a molding position forming an open container and a closed position sealing the container, a hose guide guiding the hose between the extruder head and the mold, a filling mandrel (11) movable between a first functional position extending through the extrusion head and a second functional position inside the open container to introduce filling material into the open container, and a first process gas feeder (41) conveying a process gas into an interior of the hose and having a first guide duct (39) extending inside the extrusion head and outside of the filling mandrel (Fig. 5, also see applications description in the specification).  Hansen teaches that the guide duct for gas is intended improve the performance of the device including aiding in sterilization as well as drying and cooling (¶ 0008).  Hansen is directed towards an automated blow forming device (¶ 0004-0006).  Hansen does not teach a first exhaust gas duct extending in the extrusion head being spaced from the first guide duct and discharging the process gas from the interior of the hose.
In a similar field of endeavor, Ryder teaches a device for blow molding in which a mandrel (23) extends through a blowing head and into a preform or plastic hose to be blow molded and includes a guide duct through which air is introduced into the cavity (Fig. 2, col 2 ln 34-59).  Ryder teaches additionally including in the blowing head an exhaust duct (31) separate from the guide duct for the pressurized air that allows for process gas to be exhausted from the system (Fig. 2, col 2 ln 34-59).  Ryder teaches that providing both a pressurized inlet and an exhaust channel in the blowing head allows for circulation or “sweeping” of the air within the part which can aid in cooling of the article (col 4 ln 8-44).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include an exhaust duct separate from the supply duct in the device of Hansen similar to the device of Ryder as both relate to blow molding devices comprising a mandrel placed within the blow mold and a duct for supplying pressurized air into the article presenting a reasonable expectation of success, and doing so can increase cooling speeds of the molding process as discussed in Ryder which improves the desired cooling function of Hansen.
With regards to claims 17, the claim recites a limitation of the conditioning of a gas, gasses or material worked upon by the device, and does not recite any positive structural limitations of the device itself.  Limitations of the article or material worked upon by the device do not limit the device as discussed in MPEP 2115.
With regards to claim 32, Hansen teaches that the gas duct opens into the interior of the hose and extends through the extrusion head parallel to the filling mandrel (Fig. 5).

Claim(s) 18-23 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 16 above, and further in view of Jacquet (PN 6074596).
With regards to claims 18 and 19, Hansen teaches that the device comprises a gas feeder and conduit in the extrusion head to deliver gas to an interior surface of the extruded hose, but does not teach a second guide duct in the extrusion head.  In a similar field of endeavor, Jacquet teaches a blow molding device comprising a blowing mandrel in which a plurality of separate and distinct fluid passages are provided so as to provide multiple gas feeding and possibly gas exhaust channels within an interior of a blow molding preform (Abstract, Fig. 2, col 8 ln 3-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide multiple gas feeding devices for providing gas within the interior of the blown part as discussed in Jacquet as both Hansen in view of Ryder and Jacquet relate to a blow molding device comprising a blowing mandrel and conduits for gas feeding and exhaust providing a reasonable expectation of success, and doing so provides a mere duplication of gas conduits in the device following a similar suggestion in the prior art.
With regards to claims 20 and 21, the claim recites a limitation of the material worked upon, and does not recite any positive structural limitations of the device itself.  Limitations of the article or material worked upon by the device do not limit the device as discussed in MPEP 2115.
With regards to claim 22, Hansen in view of Ryder as discussed above teaches the incorporation of an exhaust duct, but does not explicitly teach a second exhaust duct spaced from the first, but as discussed in light of Jacquet above Jacquet teaches a blow molding device comprising a blowing mandrel in which a plurality of separate and distinct fluid passages are provided so as to provide multiple gas feeding and possibly gas exhaust channels within an interior of a blow molding preform (Abstract, Fig. 2, col 8 ln 3-17).  It would have been obvious to one of ordinary skill to provide additional exhaust ducts through the mere duplication of parts following the teachings of the prior art such as in Jacquet.  
With regards to claim 23, Hansen in view of Ryder and Jacquet as applied above teaches that a plurality of additional ducts for process gas feeding and exhaust can be provided in a blowing device.  The particular function of the ducts relating to whether at any given time during operation they are feeding or exhausting relates to the manner in which the device is operated and is not interpreted as a structural limitation on the device.
With regards to claims 27-30, Jacquet teaches that the plurality of feed or exhaust gas duct entrances on the mandrel join in a branching chamber to a common exhaust or source (Fig. 2).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 16 above, and further in view of Dundas et al. (EP 1258336 A1).
With regards to claim 24, Hansen in view of Ryder teaches providing an exhaust duct for process air in a sterile filling molding device, but does not explicitly teach that the exhaust duct is connected to a vacuum generating device; however, as discussed in Dundas, it was generally known in the art of filling heads for sterile containers to provide a vacuum generating device in connection with an exhaust conduit (Abstract, ¶ 0017) and would have been obvious to one of ordinary skill in the art to include as a well-known means for causing fluids to move out of a blow molding system.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 1 above, and further in view of Hansen (PN 5862840, hereinafter PN ‘840).
With regards to claims 25 and 26, Hansen in view of Ryder teaches a device for the sterile filing of containers including an exhaust port; however, Gerhard and Ryder do not teach the inclusion of a measuring device connected with the exhaust duct.
PN ‘840 teaches that it was generally known in the art of filling sterile containers to provide a particle counting device in connection with an exhaust port for testing of the system (Abstract, col 5 ln 6-20), and as such would have been obvious to one of ordinary skill in the art.  Providing such a particle counting device has a reasonable expectation of success as PN ‘840 and Hansen in view of Ryder relate to similar sterile filling environments with an exhaust duct, and doing so allows for the testing of samples.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) as applied to claim 16 above, and further in view of Dundas et al. (EP 1258336 A1) and Jacquet (PN 6074596).
With regards to claim 31, Hansen in view of Ryder teaches providing an exhaust duct for process air in a sterile filling molding device, but does not explicitly teach that the exhaust duct is connected to a vacuum generating device; however, as discussed in Dundas, it was generally known in the art of filling heads for sterile containers to provide a vacuum generating device in connection with an exhaust conduit (Abstract, ¶ 0017) and would have been obvious to one of ordinary skill in the art to include as a well-known means for causing fluids to move out of a blow molding system.
With regards to the opposite end of the exhaust duct opening into a branch chamber in the extrusion head, in a similar field of endeavor, Jacquet teaches a blow molding device comprising a blowing mandrel in which a plurality of separate and distinct fluid passages are provided so as to provide multiple gas feeding and possibly gas exhaust channels within an interior of a blow molding preform (Abstract, Fig. 2, col 8 ln 3-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide multiple gas feeding devices for providing gas within the interior of the blown part as discussed in Jacquet as both Hansen in view of Ryder and Jacquet relate to a blow molding device comprising a blowing mandrel and conduits for gas feeding and exhaust providing a reasonable expectation of success, and doing so provides a mere duplication of gas conduits in the device following a similar suggestion in the prior art.  Jacquet teaches that the plurality of feed or exhaust gas duct entrances on the mandrel join in a branching chamber to a common exhaust or source (Fig. 2).

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (WO 2009/152979 A1, See IDS filed 03/18/2020, Machine Translation provided for citation) in view of Ryder (PN 4244913) and Jacquet (PN 6074596).
With regards to claim 16, Hansen, as acknowledged by applicant as prior art (see specification detailed description and Figure 1) teaches a device for producing and filling containers comprising a plasticized material extruder for extruding a hose (52) from an extrusion head of an extruder, a mold (19) movable between an open position receiving the hose, a molding position forming an open container and a closed position sealing the container, a hose guide guiding the hose between the extruder head and the mold, a filling mandrel (11) movable between a first functional position extending through the extrusion head and a second functional position inside the open container to introduce filling material into the open container, and a first process gas feeder (41) conveying a process gas into an interior of the hose and having a first guide duct (39) extending inside the extrusion head and outside of the filling mandrel (Fig. 5, also see applications description in the specification).  Hansen teaches that the guide duct for gas is intended improve the performance of the device including aiding in sterilization as well as drying and cooling (¶ 0008).  Hansen is directed towards an automated blow forming device (¶ 0004-0006).  Hansen does not teach a first exhaust gas duct extending in the extrusion head being spaced from the first guide duct and discharging the process gas from the interior of the hose.
In a similar field of endeavor, Ryder teaches a device for blow molding in which a mandrel (23) extends through a blowing head and into a preform or plastic hose to be blow molded and includes a guide duct through which air is introduced into the cavity (Fig. 2, col 2 ln 34-59).  Ryder teaches additionally including in the blowing head an exhaust duct (31) separate from the guide duct for the pressurized air that allows for process gas to be exhausted from the system (Fig. 2, col 2 ln 34-59).  Ryder teaches that providing both a pressurized inlet and an exhaust channel in the blowing head allows for circulation or “sweeping” of the air within the part which can aid in cooling of the article (col 4 ln 8-44).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include an exhaust duct separate from the supply duct in the device of Hansen similar to the device of Ryder as both relate to blow molding devices comprising a mandrel placed within the blow mold and a duct for supplying pressurized air into the article presenting a reasonable expectation of success, and doing so can increase cooling speeds of the molding process as discussed in Ryder which improves the desired cooling function of Hansen.
In a similar field of endeavor, Jacquet teaches a blow molding device comprising a blowing mandrel in which a plurality of separate and distinct fluid passages are provided so as to provide multiple gas feeding and possibly gas exhaust channels within an interior of a blow molding preform (Abstract, Fig. 2, col 8 ln 3-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide multiple gas feeding devices for providing gas within the interior of the blown part as discussed in Jacquet as both Hansen in view of Ryder and Jacquet relate to a blow molding device comprising a blowing mandrel and conduits for gas feeding and exhaust providing a reasonable expectation of success, and doing so provides a mere duplication of gas conduits in the device following a similar suggestion in the prior art.
With regards to claims 34 and 35, the claim recites a limitation of the material worked upon, and does not recite any positive structural limitations of the device itself.  Limitations of the article or material worked upon by the device do not limit the device as discussed in MPEP 2115.




Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
NOTE: while the specific reference of Gold is not relied upon in the rejection above in light of applicant’s amendments to the claims, a response to applicant’s concerns regarding obviousness is included below for completeness.
With regards to applicant’s argument that Ryder is not properly combinable with Gold as it does not include an extruder in the head, this argument is not persuasive.  Ryder is in a similar field of endeavor as it relates to a blowing operation for forming a deformable plastic parison to a mold using a blown medium.  The lack of an additional element such as an extruder in the head of Ryder does not negate the advantages of the exhaust duct coupled with the pressurized air duct in Ryder.  
With regards to applicant’s argument that Ryder does not recognize an advantage sought by applicant such as assisting in sterilization, this argument is not persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regards to applicant’s argument that the cooling discussed in Ryder would render inoperable any extrusion device to which it was combined, this argument is not persuasive.  Applicant has provided no objective evidence that a cooling ability after a plastic material exits the extrusion die renders inoperable an extruder.  Notably, the prior art recognizes a desire for cooling after extrusion particularly in an extrusion blowing and filling device such as Hansen discussed in the rejection of claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742